Citation Nr: 1729088	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1957 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is maintained by the RO in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a video conference Board hearing in December 2016.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's tinnitus began during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

First, the Veteran has a current diagnosis of tinnitus as he has provided competent and credible testimony in his January 2014 substantive appeal and February 2011 claim that he has roaring and ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  The February 2011 VA examiner also diagnosed tinnitus.  Thus, the first element of service connection is met.  See Shedden, 381 F.3d at 1167.

Second, the issue is when the Veteran's tinnitus began.  Although the February 2011 VA examiner stated that the Veteran reported his tinnitus began 2 to 3 years earlier, the Veteran later clarified in an August 2011 statement that the tinnitus began during service.  He stated that he sought treatment for the disorder 2 to 3 years ago.  As the Veteran has remained consistent in his reports of noise exposure and ringing in his ears during service and his military occupational specialty was heavy rocket crewman, the Board finds this testimony competent and credible.  See 38 U.S.C.A. § 1154 (West 2014).  Furthermore, the June 2011 VA examiner noted the tinnitus began during service.  Accordingly, the evidence shows tinnitus began during service and the second element of service connection is met.  See Shedden, 381 F.3d at 1167.

Thus, the dispositive issue is whether there is a relationship between his current tinnitus and in-service noise exposure and tinnitus.  The Veteran provided testimony in his August 2011 statement that the tinnitus has existed since service.  The February 2011 VA examination report and April 2011 addendum opinion was that tinnitus was unrelated to service because it began just 2 to 3 years prior.  That statement has been clarified and is thus not assigned any significant probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  The Board assigns significant probative value to the Veteran's competent and credible lay evidence that the ringing in his ears started during service and has existed since.  See Charles v. Principi, 16 Vet. App. 370, 374; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for tinnitus is granted.  


REMAND

Remand is required to obtain an adequate VA examination.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There are two VA examinations of record:  one by an audiologist completed in February and April 2011; one by an ear, nose, and throat (ENT) physician completed in June 2011.  The audiologist stated that no nexus opinion could be provided as there were no service records regarding hearing.  The physician opined that left ear hearing loss is less likely as not related to service due to recurrent cerous otitis media and the fact that hearing loss seems to be predominantly conductive.  Neither examiner addressed or noted the Veteran's lay statements regarding diminished hearing after discharge.  Neither examiner addressed or noted the Veteran's buddy statements regarding his diminished hearing after service discharge.  This must be done on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of the bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  All testing must be performed.  The Veteran's entire claims file must be made available and reviewed by an appropriate VA examiner.  An explanation for all opinions expressed must be provided.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.

First, the examiner must render an opinion as to whether any current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The examiner must 1) presume that the Veteran was exposed to hazardous noise during service, 2) address the lay statements made by the Veteran and his friends and family, 3) address the February and June 2011 VA examination reports, 4) consider the post-service records of otitis media and 5) consider the Veteran's post-service noise exposure from his work at the Ford Motor Company.

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  The examiner should indicate whether the type of hearing loss the Veteran has is the kind that is due to acoustic trauma, old age, infection, or some other cause.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


